DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 2 and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayato.
As to claim 1, Hayato discloses in electronics device performing communication and image forming apparatus provided with the same having claimed
a.	a reader mechanism for interfacing with an information chip on a build material container and a reading head configured to read the information chip read on 0035, (Attached to the closed surface 23 at a position opposing the RFID tag 18 of the fitted toner container 17 is a reader and writer 24, which communicates information with the RFID tag 18 through short-distance wireless communication using radio waves. Formed on an upper wall 25 of the toner container fitting part 20 is a gap 26 into which a brake member 81 (FIGS. 6A and 6B) for regulating movement of the stored toner container 17 in a removal (separation) direction is inserted. The reader and writer 24 is one example of a communication section in the scope of the claims);
b.	a platform comprising an actuator to move the reading head relative to the information chip; and a brake to prevent rotation of the build material container while the reading
head contacts the information chip read on ¶ 0063, (the bus IC 5 receives a control command from the air conditioner ECU 2 via the control terminal 212, and operates the outlet door actuator 8 according to the received control command. Specifically, the bus IC 5 controls the air outlet door actuator 8 so that the air outlet door actuator 8 rotates to the target position included in the received control command. The position of the air outlet door is adjusted by the operation of the air outlet door actuator 8 as described above. Further, the bus IC 5 transmits the rotational position information and stop information of the outlet door actuator 8 to the control terminal 212 via the control terminal 212 according to the operation state. The stop information is information indicating that the outlet door actuator 8 has been rotated to the target position and stopped.  Hayato does not explicitly recite the chip being electrically connected to the reading head.  
However Hayato cures this deficiency by teaching that the RFID is connected wirelessly which may be beneficial for a transformer to couple to antenna and resonant circuits to the RFID chip read on ¶ 0035, (attached to the closed surface 23 at a position opposing the RFID tag 18 of the fitted toner container 17 is a reader and writer 24, which communicates information with the RFID tag 18 through short-distance wireless communication using radio waves.  One having ordinary skill in the art at the time of the claimed invention was filed would find it obvious to replace the wired connection between the reader and chip with the transformer of Volpi et al. because as Volpi et al. expressly recites this connection may be “necessary to be more efficiently get to the RFID energy into and out of the RFID chip).  The reader and writer 24 transmits a power supply signal, a clock signal, and a ground signal (GND) to the RFID tag 18, and also performs data reading and writing on the RFID tag 18.
As to claim 2, Hayato further discloses:
a.	wherein the reading head comprises a plurality of spring contacts read on ¶ 0038, (FIG. 3 is an exploded side view schematically showing the knock mechanism 30 formed at the bonding portion between the toner container 17 and the toner container fitting part 20. The knock mechanism 30 includes a cylindrical member 40, a rotor 50, a spring 60, and the knock member 70, and the knock member 70 is pressed in a direction of arrow A in the figure, that is, in the insertion direction of the toner container 17. Note that the rotor 50 is one example of a mover in the scope of the claims). 
As to claim 4, Hayato further discloses:
a.	the brake comprises a spring-loaded panel comprising prongs configured to engage indentations on a cylindrical cage read on ¶ 0050, (Upon reach of the ribs 52 of the rotor 50 at the second inclined cam 43 of the cylindrical member 40 as a result of the movement of the rotor 50 in the direction opposite to the direction of arrow B, as shown in FIG. 5D, the ribs 52 slide on the second inclined cam 43 (the ribs 52 move upwardly in the figure) and the rotor 50 rotates clockwise as viewed from the rear end side). 
As to claim 5, Hayato further discloses:
a.	a brake actuator comprising an inclined surface disposed at one end, wherein the brake actuator is attached to the platform, and wherein the inclined surface of the brake actuator is configured to lift the spring-loaded panel from the gear on the cylindrical cage when the platform is moved away from the cylindrical cage read on ¶ 0054, (the approaching and separating section 83 is so formed as to move in conjunction with movement of the rotor 50, and upon locking of the rotor 50 as a result of engagement of the ribs 52 of the rotor 50 with the first inclined cam 42 of the cylindrical member 40, the brake member 81 controls the holding member 82 in a direction making contact with the toner container 17 (FIG. 6B), and upon release of the rotor 50 from a locked state, the brake member 81 controls the holding member 82 in the direction separating from the toner container 17 (FIG. 6A). The brake member 81 makes contact with and engages with the toner container 17, thereby suppressing the separation of the toner container 17 from the toner container fitting part 20.  On the other hand, the brake member 81 separates from the toner container 17, so that it becomes possible to detach the toner container 17 from the toner container fitting part 20. As a result, in a state in which the knock member 70 is being pressed as a result of fitting the toner container 17 to the toner container fitting part 20, the brake member 81 makes contact with the toner container 17 to suppress movement of the toner container 17 in the aforementioned attachment and detachment direction). 
As to claim 6, Hayato further discloses:
a.	the brake is engaged by the platform as the reading head is advanced towards the information chip read on ¶ 0057, (FIGS. 4D and 5C, the rotor 50 moves to the first tip position when, in conjunction with insertion of the toner container 17 (FIG. 2), the knock member 70 has been pressed in the direction of arrow B and the knock member 70 has moved to the first tip position, that is, when a distance between the RFID tag 18 attached to the toner container 17 and the reader and writer 24 attached to the closing surface 23 of the toner container fitting part 20 is shortest). 
As to claim 7, Hayato further discloses:
a.	the brake is released by the platform as the reading head is withdrawn from the information chip read on ¶ 0063, (when the rotor 50 has moved to the first tip position as shown in FIGS. 4D and 5C, a distance between the RFID tag 18 attached to the toner container 17 and the reader and writer 24 is within a communicable range, and when the rotor 50 has moved to the locking position (middle position) as shown in FIGS. 4E and 5A, the distance between the RFID tag 18 and the reader and writer 24 is out of the communicable range). 
As to claim 8, Hayato further discloses:
a.	an alignment element to align the reading head with the information chip read on ¶ 0054, (The approaching and separating section 83 is so formed as to move in conjunction with movement of the rotor 50, and upon locking of the rotor 50 as a result of engagement of the ribs 52 of the rotor 50 with the first inclined cam 42 of the cylindrical member 40, the brake member 81 controls the holding member 82 in a direction making contact with the toner container 17 (FIG. 6B), and upon release of the rotor 50 from a locked state, the brake member 81 controls the holding member 82 in the direction separating from the toner container 17 (FIG. 6A)). 
As to claim 9, Hayato further discloses:
a.	wherein the alignment element comprises an alignment slot configured to engage with an alignment tab on a build material container read on ¶ 0054, (The approaching and separating section 83 is so formed as to move in conjunction with movement of the rotor 50, and upon locking of the rotor 50 as a result of engagement of the ribs 52 of the rotor 50 with the first inclined cam 42 of the cylindrical member 40, the brake member 81 controls the holding member 82 in a direction making contact with the toner container 17 (FIG. 6B), and upon release of the rotor 50 from a locked state, the brake member 81 controls the holding member 82 in the direction separating from the toner container 17 (FIG. 6A)). 
As to claim 10, Hayato further discloses:
a.	the alignment element comprises an V-shaped structure to direct the alignment tab into the alignment slot read on Fig. 3 & ¶ 0039, (Formed near a rear end of an inner circumferential surface of the cylindrical member (support member) 40 is a cam groove (locking part) 41. At the cam groove 41, a first inclined cam 42, a second inclined cam 43, and a recess 44 are formed clockwise as viewed from a rear end side (a right end side in the figure). The first inclined cam 42, the second inclined cam 43, and the recess 44 are each formed in a plural number). 
As to claim 11, Hayato further discloses:
a.	a method for reading an information chip on a build material container read on ¶ 0034, (At a tip side of the toner container 17 in an insertion direction thereof, an RFID tag 18 is attached which has a storage section (for example, a memory) storing destination information, user information, etc. The RFID tag 18 is one example of a recording medium in the scope of the claims);
b.	detecting that a build material container has been secured in a cylindrical cage in a supply station; determining that the cylindrical cage is in a base position read on ¶ 0038, (FIG. 3 is an exploded side view schematically showing the knock mechanism 30 formed at the bonding portion between the toner container 17 and the toner container fitting part 20. The knock mechanism 30 includes a cylindrical member 40, a rotor 50, a spring 60, and the knock member 70, and the knock member 70 is pressed in a direction of arrow A in the figure, that is, in the insertion direction of the toner container 17);
c.	applying a brake to prevent rotation of the build material container from the base position; advancing a reading head to electrically connect with the information chip; and exchanging information with the information chip read on ¶ 0063, (when the rotor 50 has moved to the first tip position as shown in FIGS. 4D and 5C, a distance between the RFID tag 18 attached to the toner container 17 and the reader and writer 24 is within a communicable range, and when the rotor 50 has moved to the locking position (middle position) as shown in FIGS. 4E and 5A, the distance between the RFID tag 18 and the reader and writer 24 is out of the communicable range). 
Hayato does not explicitly recite the chip being electrically connected to the reading head.  
However Hayato cures this deficiency by teaching that the RFID is connected wirelessly which may be beneficial for a transformer to couple to antenna and resonant circuits to the RFID chip read on ¶ 0035, (Attached to the closed surface 23 at a position opposing the RFID tag 18 of the fitted toner container 17 is a reader and writer 24, which communicates information with the RFID tag 18 through short-distance wireless communication using radio waves.  One having ordinary skill in the art at the time of the claimed invention was filed would find it obvious to replace the wired connection between the reader and chip with the transformer of Volpi et al. because as Volpi et al. expressly recites this connection may be “necessary to be more efficiently get to the RFID energy into and out of the RFID chip).  The reader and writer 24 transmits a power supply signal, a clock signal, and a ground signal (GND) to the RFID tag 18, and also performs data reading and writing on the RFID tag 18.
As to claim 12, Hayato further discloses:
a.	aligning the reader with the information chip using an alignment slot to overlap an alignment tab on a build material container read on ¶ 0039, (Formed near a rear end of an inner circumferential surface of the cylindrical member (support member) 40 is a cam groove (locking part) 41. At the cam groove 41, a first inclined cam 42, a second inclined cam 43, and a recess 44 are formed clockwise as viewed from a rear end side (a right end side in the figure). The first inclined cam 42, the second inclined cam 43, and the recess 44 are each formed in a plural number). 
As to claim 13, Hayato further discloses:
a.	reading parameters from the information chip, wherein the parameters comprise one or more of: an expected weight for the build material container: and an identity of a build material in the build material container read on ¶ 0034, (At a tip side of the toner container 17 in an insertion direction thereof, an RFID tag 18 is attached which has a storage section (for example, a memory) storing destination information, user information, etc.  Note: user data is identity of a build material). 
As to claim 14, Hayato further discloses:
a.	writing parameters to the information chip, wherein the parameters comprise at least one of: a new weight for the build material container; a predicted amount of build material to be dispensed from the build material container; and a predicted amount of build material to be added to the build material container read on ¶ 0013, (Further, some image forming apparatuses are equipped with a recording medium for storing destination information and user information (for example, a number of prints). For such a recording medium, a radio frequency (RF) ID tag for contactless communication is typically adopted, so that information exchange with a reader and writer provided on an apparatus body side is performed). 
As to claim 15, Hayato further discloses:
a.	withdrawing the reading head from contact with the information chip; and releasing the brake from the build material container read on ¶ 0054, (The approaching and separating section 83 is so formed as to move in conjunction with movement of the rotor 50, and upon locking of the rotor 50 as a result of engagement of the ribs 52 of the rotor 50 with the first inclined cam 42 of the cylindrical member 40, the brake member 81 controls the holding member 82 in a direction making contact with the toner container 17 (FIG. 6B), and upon release of the rotor 50 from a locked state, the brake member 81 controls the holding member 82 in the direction separating from the toner container 17 (FIG. 6A). The brake member 81 makes contact with and engages with the toner container 17, thereby suppressing the separation of the toner container 17 from the toner container fitting part 20. On the other hand, the brake member 81 separates from the toner container 17, so that it becomes possible to detach the toner container 17 from the toner container fitting part 20). 

5.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hayato in view of Shiraki (US 4645328).
Hayato does not explicitly recite wherein the actuator comprises a stepper motor, a servo motor, or a linear motor.  
However Shiraki cures this deficiency by teaching that it may be beneficial wherein the actuator comprises a stepper motor, a servo motor, or a linear motor read on Col. 6, Lines 34-53, (a rotary encoder 208 is used for detecting the forward going distance. More specifically, data for the forward going distance corresponding to the paper size and/or magnification set by the operator will be read out, for example, from the ROM and fed to a motor controller to be described later. On the other hand, the motor controller counts the pulse from the rotary encoder 208 and sends a signal to the CPU to be described later when detecting that the carriage 204, i.e. the exposure lamp 30 has moved by the distance corresponding to the distance data provided thereto. Accordingly, the CPU gives an instruction or a signal for braking the DC servomotor 210 to the motor controller). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was filed to incorporate the CPU-controlled, rearming, high voltage output circuit for electronic animal trap of Shiraki into Hayato in order to position the carriage and a second photo-interrupter and to a move different direction easily.

Citation of pertinent Prior Arts
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.
	
Conclusion
7.	If the claimed invention is amended, Applicant is respectfully requested to indicate the portion(s) of the specification, which dictate(s) the structure/description relied upon to assist the Examiner in proper interpretation of the amended language and also to verify and ascertain the metes and bounds of the claimed invention.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on Monday thru Friday, 8:30 – 5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph H. Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fekadeselassie Girma/
Primary Examiner Art Unit 2689